Assuming for the purpose of this decision that the excluded testimony mentioned in the former opinion in this case was both competent and true, it would only serve to raise an issue as to whether the foreman in charge had specifically explained to young Forbus the danger of operating, while underneath the truck, the device for raising or lowering the truck body. Such testimony would not have controverted the statement of the foreman that the young man had no duties to perform underneath the truck and had been instructed to keep away from it, nor does it contradict his statement that Forbus in case of rain should go into the cab of the dragline or to a nearby house for shelter. Since the servant had no duties to perform underneath the body of the truck and was not required to go under it, and had been instructed in effect not to do so, the question of the failure of the master to exercise reasonable care to furnish the servant a reasonably safe place in which to work is not here involved. Moreover, on the whole record, the unfortunate accident was one such as could not have been reasonably anticipated as a natural and probable consequence of anything done or omitted to be done by the master in the exercise of ordinary care. Of course, it now appears after the happening of the accident that if the foreman had taken the care and precaution to have explained to the boy in detail the operation of the device by which the truck body could be raised or lowered, even though he had no duties to perform in connection therewith, nor was required to go near the same, his death may not have occurred. However, after due consideration of the suggestion of error, we are of the opinion that the omitted caution does not establish negligence on the part of the master in view of *Page 663 
the fact that the servant had no duties to perform in connection with the device in question and had been instructed in effect not to go under the truck at all.
Suggestion of error overruled.